EXHIBIT 10.5

EXECUTION VERSION

THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS SO REGISTERED OR AN EXEMPTION THEREFROM IS
AVAILABLE.

WARRANT TO PURCHASE COMMON STOCK

OF TRUMP ENTERTAINMENT RESORTS, INC.

THIS CERTIFIES THAT, for value received, TRUMP ENTERTAINMENT RESORTS, INC., a
Delaware corporation (the “Company”), promises to issue to Donald J. Trump, the
holder of this Warrant, or his successors or assigns (the “Holder”), 535,714
nonassessable shares of Common Stock, par value $0.001 per share, of the Company
(“Common Stock”), upon the payment by the Holder to the Company of the Warrant
Price (as defined herein) in accordance with Section 1(b) hereof, and to deliver
to the Holder a certificate or certificates representing the Common Stock so
purchased. The number of shares of Common Stock purchasable upon exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time as provided herein. The warrant price per share of Common Stock shall
initially be equal to $123.74 per share (the “Warrant Price”), subject to
adjustment as provided herein.

For the purpose of this Warrant, the term “Common Stock” shall mean (i) the
class of stock designated as the Common Stock of the Company at the date of this
Warrant, or (ii) any other class or classes of stock resulting from changes or
reclassifications of such class of stock, and the term “Business Day” shall mean
any day other than a Saturday or Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.

Section 1. Term of Warrant, Exercise of Warrant. (a) Subject to the terms of
this Warrant, the Holder shall have the right, at the Holder’s option, which may
be exercised in whole or in part, at any time, and from time to time, commencing
at the time of the issuance of this Warrant and until 5:00 p.m. Eastern Time on
July 16, 2015 (the “Warrant Expiration Date”), to purchase from the Company the
number of fully paid and nonassessable shares of Common Stock which the Holder
may at the time be entitled to purchase upon exercise of this Warrant (the
“Warrant Shares”). After the Warrant Expiration Date, this Warrant will be void.

(b) The purchase right evidenced by this Warrant shall be exercised by the
Holder surrendering this Warrant, with the form of Exhibit A hereof duly
executed by the Holder, to the Company at its office in Atlantic City, New
Jersey (or, in the event the Company’s principal office is no longer located in
Atlantic City, New Jersey, its then principal office (the “Principal Office”)),
accompanied by the payment of an amount (the “Exercise Payment”) equal to the
Warrant Price, multiplied by the number of Warrant Shares being purchased
pursuant to such exercise, payable to the Company in cash, by certified or
official bank check, or by wire transfer in immediately available funds of the
Exercise Payment.

(c) Upon any exercise of this Warrant, the Company shall issue and cause to be
delivered with all reasonable dispatch, but in any event within three Business
Days, to or upon the written order of the Holder and, subject to Section 3, in
such name or names as the Holder may designate, a certificate or certificates
for the number of full Warrant Shares issuable upon



--------------------------------------------------------------------------------

such exercise together with such other property, including cash, which may be
deliverable upon such exercise. If fewer than all of the Warrant Shares
represented by this Warrant are purchased, a new Warrant of the same tenor as
this Warrant, evidencing the Warrant Shares not purchased, will be issued and
delivered by the Company, at the Company’s expense, to the Holder, together with
the issue of the certificates representing the Warrant Shares then being
purchased. All Warrant Certificates surrendered upon exercise of Warrants shall
be canceled by the Company.

Section 2. Warrant Register, Registration of Transfers.

Section 2.1 Warrant Register. The Company shall keep at its Principal Office a
register in which the Company shall record the name and address of the Holder
from time to time and all transfers and exchanges of this Warrant (the “Warrant
Register”). The Company shall give the Holder prior written notice of any change
of the address at which the Warrant Register is kept.

Section 2.2 Registration of Transfers, Exchanges or Assignment of Warrants.
Subject to compliance with applicable securities laws, the Holder shall be
entitled to assign the Holder’s interest in this Warrant in whole or in part to
any person upon surrender of this Warrant accompanied by a written instrument or
instruments of transfer in the form of Exhibit B hereof duly executed by the
Holder. This Warrant may also be exchanged or combined with warrants of like
tenor at the option of the Holder for another Warrant or Warrants of like tenor
and representing in the aggregate the right to purchase a like number of Warrant
Shares upon presentation thereof to the Company at its Principal Office together
with a written notice signed by the Holder specifying the denominations in which
the new Warrant is or the new Warrants are to be issued.

Upon surrender for transfer or exchange of this Warrant to the Company at its
Principal Office for transfer or exchange, in accordance with this Section 2,
the Company shall, without charge (subject to Section 3), execute and deliver a
new Warrant or Warrants of like tenor and of a like aggregate amount of Warrant
Shares in the name of the assignee named in such instrument of assignment and,
if the Holder’s entire interest is not being assigned, in the name of the Holder
with respect to that portion not transferred, and this Warrant shall promptly be
canceled.

Section 3. Payment of Taxes. The Company shall pay all documentary stamp taxes,
if any, attributable to the initial issuance of any Warrant Shares upon the
exercise of this Warrant.

Section 4. Certain Covenants.

Section 4.1 Reservation of Warrant Shares. There have been reserved and the
Company shall at all times keep reserved, out of its authorized but unissued
Common Stock, free from any preemptive rights, rights of first refusal or other
restrictions (other than pursuant to the Securities Act of 1933, as amended (the
“Act”)), a number of shares of Common Stock sufficient to provide for the
exercise of the right of purchase represented by this Warrant. The transfer
agent, if any, for the Common Stock, and every subsequent transfer agent for any
shares of its Common Stock issuable upon the exercise of the right of purchase
as set out in this Warrant, shall be irrevocably authorized and directed at all
times to reserve such number of authorized shares as shall be requisite for such
purpose.

 

2



--------------------------------------------------------------------------------

Section 4.2 No Impairment. The Company shall not by any direct or indirect
action or omission avoid or seek to avoid the observance or performance of any
of the terms of this Warrant, but shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action, as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company shall take all
such action as may be necessary or appropriate so that the Company may validly
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant at the then Warrant Price therefor.

Section 4.3 Notice of Certain Corporate Action. In case the Company shall
propose (a) to issue Common Stock or Convertible Securities (as defined below),
other than (x) an isuance of a type described in clause (i) of Section 5.3 or
(y) pursuant to the exercise or conversion of then-outstanding Convertible
Securities, warrants, options or subscription rights in accordance with the
terms thereof, (b) to effect any reclassification of its Common Stock (other
than a reclassification involving only the subdivision, or combination, of
outstanding shares of Common Stock), or (c) to effect any capital
reorganization, or (d) to effect any consolidation, merger or sale, transfer or
other disposition of all or substantially all of its property, assets or
business, or (e) to effect the liquidation, dissolution or winding up of the
Company, or (f) to offer to the holders of its Common Stock the right to have
their shares of Common Stock repurchased or redeemed or otherwise acquired by
the Company, or (g) to take any other action which would require an adjustment
of the Warrant Price and/or the number of Warrant Shares issuable upon exercise
of this Warrant under Section 5 hereof, then in each such case (but without
limiting the provisions of Section 5), the Company shall give to the Holder a
notice of such proposed action, which shall specify the date on which a record
is to be taken for purposes of such dividend or distribution, or the date on
which such issuance, reclassification, reorganization, consolidation, merger,
sale, transfer, disposition, liquidation, dissolution or winding up is to take
place and the date of participation therein by the holders of Common Stock, if
any such date is to be fixed, and shall also set forth such facts with respect
thereto as shall be reasonably necessary to indicate the effect of such action
on the Common Stock. Such notice shall be so given (i) in the case of clause
(a), at least five (5) Business Days prior to the issuance of Common Stock or
Convertible Securities, or (ii) in the case of clauses (b) through (f), at least
five (5) Business Days prior to the record date for determining holders of the
Common Stock for purposes of participating in or voting on such action, or at
least ten (10) Business Days prior to the date of the taking of such proposed
action or the date of participation therein by the holders of Common Stock,
whichever shall be the earlier. Such notice shall specify, in the case of any
repurchase rights, the date on which the holders of Common Stock shall be
entitled thereto, or the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon any reorganization, reclassification, consolidation, merger,
sale or other action, as the case may be. Such notice shall also state whether
the action in question or the record date is subject to the effectiveness of a
registration statement under the Act or to a favorable vote of security holders,
if either is required, and any adjustment to the Warrant Price and/or number of
Warrant Shares issuable upon exercise of this Warrant to be made as a result of
such reorganization, reclassification, consolidation, merger, sale or other
action. The Holder acknowledges that the information provided to the Holder
pursuant to this Section 4.3 might

 

3



--------------------------------------------------------------------------------

constitute material non-public information and that securities laws of the
United States prohibit a person who has received material, non-public
information concerning an issuer from purchasing or selling securities of that
issuer on the basis of such material nonpublic information.

Section 5. Adjustment of Warrant Price.

Section 5.1 Subdivision or Combination of Stock. In case the Company shall at
any time (a) issue a dividend to stockholders payable in (i) Common Stock, or
(ii) any security that is convertible into or exchangeable (without any
additional payment) for Common Stock (“Convertible Securities”), or
(b) subdivide its outstanding shares of Common Stock into a greater number of
shares or combine its outstanding shares of Common Stock into a smaller number
of shares, the Warrant Price in effect immediately prior to such subdivision or
combination shall be adjusted to an amount that bears the same relationship to
the Warrant Price in effect immediately prior to such action as the total amount
of shares of Common Stock outstanding immediately prior to such action bears to
the total number of shares of Common Stock outstanding immediately after such
action, and the number of shares of Common Stock purchasable upon the exercise
of any Warrant shall be that number of shares of Common Stock obtained by
multiplying the number of shares of Common Stock purchasable immediately prior
to such adjustment upon the exercise of such Warrant by the Warrant Price in
effect immediately prior to such adjustment and dividing the product so obtained
by the Warrant Price in effect after such adjustment.

Section 5.2 Reorganization, Reclassification, Consolidation, Merger or Sale.
(a) If any capital reorganization or reclassification of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, exercise, merger or sale, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
receive upon the basis and upon the terms and conditions specified herein and in
lieu of the shares of Common Stock immediately theretofore receivable upon the
exercise of this Warrant, the amount of shares of stock, securities or assets
(including cash) as may be issued or payable with respect to or in exchange for
a number of outstanding shares of such Common Stock equal to the number of
Warrant Shares for which this Warrant could have been exercised immediately
prior to such reorganization, reclassification, consolidation, merger or sale,
and in any such case appropriate provision shall be made with respect to the
rights and interests of such Holder to the end that the provisions hereof shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets (including cash) thereafter deliverable upon the
exercise of this Warrant. The Company will not effect any consolidation, merger
or sale, unless prior to the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger or the
corporation purchasing such assets shall assume, by written instrument executed
and mailed or delivered to the Holder at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets (including cash) as, in accordance
with the foregoing provisions, the Holder may be entitled to receive.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing:

(i) In the event of a merger or consolidation of the Company in which the
consideration otherwise receivable in such merger or consolidation by the Holder
upon exercise of the Warrant consists of anything other than cash or securities
of an issuer whose equity securities are registered under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Holder shall be entitled
to receive, upon exercise hereof, the consideration the Holder would be entitled
to receive pursuant to Section 5.2(a).

(ii) In the event of a merger or consolidation of the Company in which the
consideration otherwise receivable in such merger or consolidation by the Holder
upon exercise of the Warrant consists solely of securities of an issuer (a
“Public Issuer”) whose equity securities are registered under the 1934 Act
(other than cash in lieu of fractional shares), this Warrant may, at the option
of the corporation surviving the merger or consolidation, be converted into
either the right to receive an amount in cash equal to the number of Warrant
Shares for which the Warrant is then being exercised, multiplied by the Market
Price of a share of Common Stock (the “Cash Value”), or a warrant to acquire
Common Stock of the Public Issuer. In the event the corporation surviving the
merger or consolidation elects to convert this Warrant into the right to acquire
Common Stock of the Public Issuer, the Warrant Price in effect immediately
following such merger or consolidation shall equal the Warrant Price in effect
immediately prior to such merger or consolidation, multiplied by a fraction, the
numerator of which shall be the Market Price of a share of Common Stock of the
Public Issuer and the denominator of which shall be the Market Price of a share
of Common Stock of the Company, and the number of shares of Common Stock of the
Public Company for which this Warrant shall be exercisable shall equal the
number of Warrant Shares represented by this Warrant immediately prior to such
merger or consolidation, multiplied by a fraction, the numerator of which shall
equal the Market Price of a share of the Company and the denominator of which
shall equal the Market Price of a share of the Public Issuer. For purposes
hereof, the term “Market Price” shall mean, with respect to any day, the average
closing price of a share of Common Stock or other security for the 15
consecutive trading days preceding such day on the principal national securities
exchange on which the shares of Common Stock or securities are listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, the average of the reported bid and asked prices during
such 15 trading day period on the Nasdaq National Market or, if the shares of
Common Stock or securities are not listed on the Nasdaq National Market, in the
over-the-counter market or, if the shares of Common Stock or securities are not
publicly traded, the Market Price for such day shall be the fair market value
thereof determined jointly by the Company and the Holder; provided, however,
that if such parties are unable to reach agreement within a reasonable period of
time, the Market Price shall be determined in good faith by an independent
investment banking firm selected jointly by the Company and the Holder or, if
that selection fails to be made within 15 days, by an independent investment
banking firm selected by the American Arbitration Association in accordance with
its rules. All fees and expenses of such independent investment banking firm
that are incurred in connection with the determination of Market Price shall be
borne equally by the Company and the Holder.

 

5



--------------------------------------------------------------------------------

Section 5.3 No Adjustment for Exercise of Options, Warrants, Etc. or Future
Issuance of Common Stock. Except as set forth in Section 5, the Warrant Price
and the number of shares purchasable upon exercise of this Warrant shall not be
adjusted for (i) any issuance (or deemed issuance) of Common Stock or rights to
acquire Common Stock or securities exercisable for or convertible into Common
Stock to any person pursuant to any stock option, stock purchase or other
incentive plan or arrangement for the benefit of employees, consultants or
directors of the Company or its subsidiaries in effect at any time or (ii) any
other issuance (or deemed issuance) of Common Stock or rights to acquire Common
Stock or securities exercisable for or convertible into Common Stock at any time
after the date hereof.

Section 5.4 Fractional Shares. The Company shall not issue fractions of shares
of Common Stock upon exercise of this Warrant or scrip in lieu thereof. If any
fraction of a share of Common Stock would, except for the provisions of this
Section 5.4, be issuable upon exercise of this Warrant, the Company shall in
lieu thereof pay to the person entitled thereto an amount in cash equal to the
current value of such fraction, calculated to the nearest one-hundredth
(1/100) of a share, to be computed on the basis of the Fair Market Value for a
share of Common Stock as of the date of exercise. The term “Fair Market Value”
shall mean the closing price of a share of Common Stock or other security on the
date of the issuance or sale on the principal national securities exchange on
which the Common Stock is listed or admitted to trading or, if the Common Stock
or such other security is not listed or admitted to trading on any national
securities exchange, the average of the reported bid and asked prices on the
date of the issuance or sale on the Nasdaq National Market or, if the Common
Stock or such other security is not listed on the Nasdaq National Market, in the
over-the-counter market or, if the Common Stock or such other security is not
publicly traded, the Fair Market Value for such day shall be the fair market
value thereof determined jointly by the Company and the Holder; provided,
however, that if such parties are unable to reach agreement within five Business
Days of the date of issuance or sale, Fair Market Value shall be determined in
good faith by an independent investment banking firm selected jointly by the
Company and the Holder or, if that selection fails to be made within 15 days, by
an independent investment banking firm selected by the American Arbitration
Association in accordance with its rules. All fees and expenses of such
independent investment banking firm that are incurred in connection with the
determination of Fair Market Value shall be borne equally by the Company and the
Holder. Notwithstanding the foregoing, in the event of issuances of Common Stock
in settlement of obligations of the Company, including without limitation the
settlement of any pending action, suit or proceeding, the determination of Fair
Market Value shall be made as of the date of the applicable settlement agreement
and not the date of issuance as long as the relevant issuance occurs within 30
days of the date of such agreement. In the event the issuance occurs more than
30 days after the date of such agreement, Fair Market Value shall be determined
as of the date of such issuance.

Section 5.5 Notice of Adjustment. Upon any adjustment of the Warrant Price, and
from time to time upon the request of the Holder, the Company shall furnish to
the Holder a notice setting forth the amount of the Warrant Price resulting from
such adjustment or otherwise in effect and the number of Warrant Shares then
available for purchase under this Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.

 

6



--------------------------------------------------------------------------------

Section 5.6 Certain Events. If any event occurs as to which, in the good faith
judgment of the Board of Directors of the Company, the other provisions of this
Section 5 are not strictly applicable or if strictly applicable would not fairly
protect the exercise rights of the Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors of the
Company in the good faith, reasonable exercise of its business judgment shall
make an adjustment in the application of such provisions, in accordance with
such essential intent and principles so as to protect such exercise rights as
aforesaid.

Section 6. No Rights as a Stockholder; Notice to Holder. Nothing contained in
this Warrant shall be construed as conferring upon the Holder the right to vote
or to consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.

Section 7. Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement in an amount reasonably satisfactory to it, or (in the case
of mutilation) upon surrender and cancellation thereof, the Company will issue,
in lieu thereof, a new Warrant of like tenor.

Section 8. Notices. All notices and other written communications provided for
hereunder shall be given in writing and delivered in person or sent by overnight
delivery service (with charges prepaid) or by facsimile transmission, if the
original of such facsimile transmission is sent by overnight delivery service
(with charges prepaid) by the next succeeding Business Day and (a) if to the
Holder addressed to it at the address or fax number specified for such Holder in
the Warrant Register or at such other address or fax number as the Holder shall
have specified to the Company in writing in accordance with this Section 8, and
(b) if to the Company, addressed to it at 15 South Pennsylvania Avenue, Atlantic
City, NJ 08401, Attention: Chief Executive Officer or at such other address or
fax number as the Company shall have specified to the Holder in writing in
accordance with this Section 8. Notice given in accordance with this Section 8
shall be effective upon the earlier of the date of delivery or the second
Business Day at the place of delivery after dispatch.

Section 9. Applicable Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of laws.

Section 10. Captions. The captions of the Sections and subsections of this
Warrant have been inserted for convenience only and shall have no substantive
effect.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the         
day of July, 2010.

 

TRUMP ENTERTAINMENT RESORTS, INC. By:  

 

  Name:   Title:

 

Attest:  

 

  Secretary

 

8



--------------------------------------------------------------------------------

EXHIBIT A

[To be signed only upon exercise of Warrant]

To Trump Entertainment Resorts, Inc.:

The undersigned, the holder of the within Warrant (the “Holder”), hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, [            ] shares of Common Stock of Trump
Entertainment Resorts, Inc. and herewith makes payment of $[            ]
therefor in full payment of the Exercise Payment, and requests that the
certificates for such shares be issued in the name of, and be delivered to
[            ], whose address is [                                         
                               ].

Dated:

 

(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)

 

 

 

Address



--------------------------------------------------------------------------------

EXHIBIT B

[To be signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
[                                    ] the right represented by the within
Warrant to purchase [            ] shares of the Common Stock of Trump
Entertainment Resorts, Inc. to which the within Warrant relates, and appoints
[                                        ] attorney to transfer said right on
the books of Trump Entertainment Resorts, Inc. with full power of substitution
in the premises.

 

Dated:

 

(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)

 

 

Address

 

In the presence of:

 